Title: From James Madison to John Henry Purviance (Abstract), 11 March 1805
From: Madison, James
To: Purviance, John Henry


11 March 1805, Department of State. “I have the honor to inclose a resolution of the Senate of the 2d instant, requesting certain British laws and fiscal statements to be laid before them at their next Session, and to request that you will procure and transmit them by Duplicates in season to enable me to comply with the wishes of the Senate. The expence incident to the accomplishment of this direction you will charge to the United States. The fiscal statements may, it is believed, be obtained from the Office established at London for the superintendance of imports and exports, over which Mr Erving lately presided.”
